Correspondence re Certificate of Correction
	Upon review of the issued claims in application 14/888,062 (now US Pat No. 10,274,503), an error was discovered in issued claim #7 (original claim # 41).  An after-final amendment was filed on 17 December 2018 which deleted the phrase “or VEGF C mRNA” at 3 separate locations in claim 41.  The claim is reproduced below:


    PNG
    media_image1.png
    514
    688
    media_image1.png
    Greyscale


The amendment was entered and the application was allowed on 26 December 2018.  However, the claim which appears in the issued patent does not include all the amendments which were made on 17 December 2018.  The error is found at column 69, line 27 in the issued patent.  See below (note section (a) of the claim):

    PNG
    media_image2.png
    165
    485
    media_image2.png
    Greyscale


	Applicant was contacted on 17 February 2021 regarding the error and the Office’s desire to fix the error.  Applicant agreed to the Certificate of Correction (see attached Interview Summary).
Because this error was not due to Applicant’s actions, the Office will issue a Certificate of Correction in order to fix the mistake.
/Christine J Saoud/           Primary Examiner, Art Unit 1647          

/JOANNE HAMA/           Supervisory Patent Examiner, Art Unit 1647